CONCURRING OPINION.
WOODSON, J.
I fully concur in all that is said in the opinion in this case, and wish to add that, to my mind, it is perfectly clear that it was neither the negligence of the appellant nor of the independent contractor that caused the injury complained of, but it was the result of ah entirely independent cause, namely, the action of the boys in starting the pipe to rolling.
The principle underlying the “squib case” is inapplicable here. So if anyone is liable in this case it is those who were responsible for the independent cause that started the pipe to roll.